i                OFFICE   OF THE   ATTORNEY    GENERAL      OF +AS
                                       AUSTIN                     \ fh
    -=-
     a-~-                                                         N5


            Honorable Joe Kuneohlk, Commissioner
            Bureau of Labor Statistics
            Austin, Texas


            Dear sir:




                                                          are within
                                                          r&red vessels.
                                                    enerators;.shall
                                                    fe, aonsiderlng the
                                                    aomeoted   therewith
                                               a conneatlon, we desire
                                              pment only shall be
                                              roe   thie   requirement

                                    at an idea of the equipment
                                    on may be had, the following


                              assel might be considered a6 a unit
                        oontaining coils somewhat similar to those
                        used in some 11.A water heater*.   ~h8 riamca
                        will be under these coil.8 afid will generate
                        the steam.

                        *Next to the above unit, and aonneoted
                        therewith .by pipets, is an ;unrlred veseel
                        which stores  steam that haa been generated.
Honorable Joe Kunsohlk, page 2



          nMert to the unfired vcsssel is a vessel
          somewhat llk4 a hot water tank.

          "The Steam fr3m the generating vessel passes
    into the unfired vessel and the steam may pass
    from this unfired vessel by hos4 to an auto-
    mobile nearby which is to be cleaned by steam.
    The oteaifrfrom the g4nsrating vessel may also
    ,pass.into the unfired vessel and then into the
    separate water tank, thereby heatir& the water.
    This genersting unit is represented to be able
    to generate 1W pounds of steam pressure within
    five minutes from a cold. start; therefora, a
    st&m pressure of 100 pounder or mare may exist
     In the unfired vessel whloh 5.8within a root or
    the stetiimgen4rator and also wfthln a foot of
    the ~water tank.

           43ur desire is to requlr4 that this entir4
     aasembly c>r unit shall be equipped with adequat4
     8arety appllanoes asd appurtenances  and that the
     operation of this entire aos4mbly or unit shall
     be sately oarrled on. In other words, if th4
     unflrsd vessel is not 0r eurrioient strength to
     withstand the maxImum pressurs that the ~4nnrator
     will oreata, w4 d4sire to require that it shall
     be of eufflolent atrength or else, be equipped with
     an adequate pop off valve, and ahy and all other
     8awm,    and neoeaeary Saf4ty appurt4nanoBs.v

          geotion 2 of Article 822la, prnon*a   Annotated Civil
gtatutea, provides in parts

          *NO steam boiler, unlssa otherwise' rpeclfloally
     exempted in this Aot, shall be operated within the
     State of Texas unless suah boiler has been regla-
     tered within the pureau of Labor Statistics and
     there shall have been issued a Csrtlficate Of
     operation for such boiler, as herslnafter pro-
     vided for, c . .4
          Seotion 1 of grtiale 62214, Vernon's Annotated Civil
statutea, defines a *bollerR 881
Honorable Joe Zunscrhik, page 3



            "'Boiler' as used herein shall mean any vessel
       used for generating. steam for power or heati%, pus-
       poses."

           section 6 of the Act provides for the promulgation
of   rulesand regulations by the Commissioner bnd our attention
has been dlraotad to oertaln such rules and regulations that
k;;ez;en adopted requiring the us4 of eafety.equlpment on
        .

          The purpose of the Texas Boiler Inspeatlon Act is
to promote safety In the use and opsratlon of steam gensrators.
Nlohols Y. Park (C.C.A.  1938), lP9 8. W. (2d) 1066. Bearing
In mind that the Act is bottomed upon an exercise of the Le.&V
latlve polite paver to provlds a m4asur4 of safety in the us4
oi dangerous instruments, w4 believe It would be a Barrow oon-
struotlon of the Act indeed to r4strlot its application to
one vessel operating with others as a unit in ths generation
and storage of steam ior power or heating purposes. To our
mind the phrase Vess41 used for generating steam for power or
heating purposesw~ls synonymous ulth the phrase V4ssel used
in the prooess of generatfng and making available st4am ior
power or heating purposes.w

          It is our opinion and you are rsspeottully advised
that machines of the type desarlbed in your letter are vessals
us4d ror generating steam and, as a unit, are dthln the.Texas
Boiler Insprotlon Act, and subJect to th4 regulatory powers Or
the Bureau or Lebor statlstlas.


                                      Very truly yours

                                  A~ORNBYCBt?BRALO~~A8




                                                  Assistant